Exhibit 10.35

 

Amendment to Employment Agreement

 

This Amendment is made this 10th day of November, 2004, by and between Interline
Brands, Inc., a New Jersey Corporation (f/k/a Wilmar Industries, Inc.)
(“Company”), whose address is 801 West Bay Street, Jacksonville, Florida 32204
and Thomas J. Tossavainen (“Executive”).

 

Whereas, the Company and Executive have previously entered into an Agreement of
Confidentiality and Covenant Not to Compete dated July 11, 2001 (the
“Agreement”); and,

 

Whereas, the Company and Executive thereafter entered into that Amended and
Restated Employment Agreement dated May 12, 2004 (the “Amended Agreement”); and,

 

Whereas, the Company and Executive desire to modify and amend the Amended
Agreement and certain provisions thereof.

 

Now, therefore, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:

 

1.                                        Section 1 of the Amended Agreement
entitled “Term of Employment” is hereby deleted in its entirety and shall be
replaced with the following provisions and incorporated into the Agreement as
the new and substituted Section 1:

 

“1.                                 Term of
Employment.                               The Executive’s term of employment
with the Company under this Agreement shall begin on the date hereof, and unless
sooner terminated as hereafter provided, shall continue until May 12, 2006 (the
“Initial Term”); provided that the term of employment shall automatically be
extended for successive one-year periods (the Initial Term plus any additional
extension terms shall be the Employment Term) unless either party provides
written notice of non-renewal at least ninety (90) days prior to the end of the
Employment Term or any renewal term thereof.

 

The termination of the Executive’s employment at the end of the Initial Term or
any subsequent Employment Term thereafter on account of the Company giving
notice to the Executive of its desire not to extend the Employment Term in
accordance with the provisions of this Section 1 shall be treated for all
purposes as a termination without Cause pursuant to Section 8 (c), and the
provisions of Section 8 (c) shall apply to such termination. The termination of
the Executive’s employment at the end of the Initial Term or any subsequent
Employment Term thereafter on account of

 

--------------------------------------------------------------------------------


 

the Executive giving notice to the Company of his/her desire not to extend such
Initial term or any subsequent Employment Term thereafter in accordance with the
provisions of this Section 1 shall be treated for all purposes as a voluntary
termination pursuant to Section 8 (d), and the provisions of Section 8 (d) shall
apply to such termination.

 

2.                                         Section 8 (d) of the Amended
Agreement entitled “Voluntary Termination by Executive” is hereby deleted in its
entirety and shall be replaced with the following provisions and incorporated
into the Agreement as the new and substituted Section 8 (d):

 

“(d)         Voluntary Termination by Executive. The Executive shall provide the
Company sixty (60) days’ advance written notice in the event the Executive
terminates his employment other than for Good Reason (as hereinafter defined);
provided that the Company may, in its sole discretion, terminate the Executive’s
employment with the Company prior to the expiration of the sixty-day notice
period. In such event and upon the expiration of such sixty-day period (or such
shorter time as the Company in its sole discretion may determine), the
Executive’s employment under this Agreement shall immediately and automatically
terminate, and the Executive shall be entitled to receive (i) any accrued and
unpaid Base Salary and Housing Allowance, (ii) the Relocation Allowance, and
(iii) if the Executive has terminated his employment during the Initial Term
(but not otherwise), Severance Payments for the shorter of the periods of (x)
one year after the date of termination or (y) the remainder of the Initial Term;
provided that notwithstanding anything to the contrary in this Section 8(d), the
Executive shall be entitled to Severance Payments set forth in the foregoing
clause (iii) only if (x) the effective date of the Executive’s termination is
not less than six (6) months after the new CFO’s commencement of employment with
the Company and (y) the Executive has given sixty (60) days advance written
notice of his termination (and, if requested by the Company, has continued to
fulfill his duties during such sixty-day period.).

 

3.                                         Except as modified or amended herein,
the Amended Agreement remains in full force and effect.  Nothing contained
herein invalidates or shall impair or release any covenant, condition or
stipulation in the Amended Agreement, and the same, except as herein modified
and amended, shall continue in full force and effect.

 

4.                                         This Amendment may be executed in one
or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one Agreement. The parties specifically
agree that facsimile signatures are acceptable and permitted and shall be
considered original and authentic.  Each party

 

--------------------------------------------------------------------------------


 

executing this Agreement represents that such party has the full authority and
legal power to do so.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which is
effective as of the date first above written.

 

INTERLINE BRANDS, INC.

EXECUTIVE

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Grebe

 

/s/ Thomas J. Tossavainen

 

(Signature)

 

(Signature)

 

 

 

 

 

 

 

Name:

Michael J. Grebe

 

 

Name: Thomas J. Tossavainen

 

Title:

President & CEO

 

 

Title: Vice President

 

Date:

11/15/04

 

Date :

11/10/04

 

 

 

--------------------------------------------------------------------------------